Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I) Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 16 of U.S. Patent No.10,951,726 (hereinafter ‘726). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims in following table is anticipated by a correspondingly mapped ‘726 claim. 

Instant claims
‘726 claims
1. A method comprising: 



determining, by a device responsive to the device being configured to redirect requests of clients to a selected one of a plurality of caches (maps to ‘726, claim 1 “(a)” limitation), that a request received from a client for content of a server is to be redirected to the selected one of the plurality of caches (maps to ‘726, claim 1 “(b)” limitation); 












determining, by the device based at least on the request, that a response to the request is cacheable; 














generating, by the device, a signature of content of the response from the server using an amount of bytes of the response received from the server and stored on the device, the device configured to specify the amount of bytes to use for the signature (maps to ‘726, claim 1 “(f)” limitation); 






selecting, by the device using the signature, a cache of the plurality of the caches that is storing the content of the response; and 






forwarding, by the device, the request of the client to the selected cache.

2. The method of claim 1, further comprising receiving, by a device deployed intermediary to the client and the server, the request from the client destined to the server (maps to ‘726, claim 1, “(a)” limitation).

3. The method of claim 1, further comprising forwarding, by the device, the request to the server (maps to ‘726, claim 1, “(e)” limitation.

4. The method of claim 1, further comprising determining, by the device using the signature, that the content of the response is stored in at least one of the plurality of caches (maps to ‘726, claim 1, “(h)” limitation.

5. The method of claim 1, further comprising receiving, by the device, the response from the selected cache and providing the response to the client in response to the request (maps to ‘726, claim 6).

6. The method of claim 1, further comprising storing, by the device, the amount of bytes in a buffer of the device (maps to ‘726, claim 1, “(f)” limitation.

7. The method of claim 1, wherein the cache comprises a cache proxy (maps to ‘726, claim 1, ”(a)” limitation.

8. A system comprising: 



a device in communication with a plurality of caches and configured to redirect requests of clients to a selected one of a plurality of caches, 

wherein the device is configured to 






determine that a request received from a client for content of a server is to be redirected to the selected one of the plurality of caches; 







determine, based at least on the request, that a response to the request is cacheable; 














generate, a signature of content of the response from the server using an amount of bytes of the response received from the server and stored on the device, wherein the device is configured to: 

specify the amount of bytes to use for the signature (maps to ‘726, claim 11, “the amount of bytes of the response to store in the buffer specified by the cache redirection policy determined to be applicable to the request” limitation; 

select, using the signature, a cache of the plurality of the caches that is storing the content of the response; and 




forward the request of the client to the selected cache.

9. The system of claim 8, wherein the device is further configured to be deployed intermediary to the client and the server and to receive the request from the client destined to the server, wherein the request requests content from the server (maps to ‘726, claim 11, “a device intermediary to a plurality of clients and one or more servers” limitation).

10. The system of claim 8, wherein the device is further configured for forward the request to the server (maps to ‘726, claim 11, “forward the request from the client to the server” limitation.

11. The system of claim 8, wherein the device is further configured to determine, using the signature, that the content of the response is stored in at least one of the plurality of caches (maps to ‘726, claim 11, “determine that the signature of the content of the response corresponds to a response previously stored in a cache proxy of the plurality of cache proxies” limitation.

12. The system of claim 8, wherein the device is further configured to receive the response from the selected cache and provide the response to the client in response to the request (maps to ‘726, claim 16).

13. The system of claim 8, wherein the device is further configured to store the amount of bytes in a buffer of the device (maps to ‘726, claim 11, “store, in a buffer, an amount of bytes of the response to the request” limitation.

14. The system of claim 8, wherein the cache comprises a cache proxy (maps to ‘726, claim 11, “the device in communication with a plurality of cache proxies” limitation).

1. A method of performing response based cache redirection to a cache proxy, the method comprising: 

(a) receiving, by a device intermediary to a plurality of clients and one or more servers and in communication with a plurality of cache proxies, a request from a client for content from a server of the one or more servers to which the request is destined; 

(b) determining, by the device, responsive to receiving the request, that the device is configured to apply one or more cache redirection policies; 

(c) determining, by the device, responsive to determining that the device is configured to apply the one or more cache redirection policies, that a cache redirection policy of the one or more cache redirection policies is applicable to the request; 

(d) applying, by the device, responsive to determining that the cache redirection policy is applicable to the request, the cache redirection policy to content of the request from the client to determine whether a response to the request is cacheable or not; 

(e) forwarding, by the device, the request from the client to the server; 

(f) storing, by the device, in a buffer, an amount of bytes of the response to the request, the amount of bytes of the response to store in the buffer specified by the cache redirection policy determined to be applicable to the request; 

(g) computing, by the device, a signature of the content of the response based on the amount of bytes of the response received from the server and stored in the buffer by the device; 

(h) determining, by the device, that the signature of the content of the response corresponds to a response previously stored in a cache proxy of the plurality of cache proxies; 


(i) selecting, by the device responsive to determining that the signature of the content of the response corresponds to a response previously stored in the cache proxy, the cache proxy from the plurality of cache proxies using the computed signature of the content of the response; and 


(j) forwarding, by the device, the request of the client to the cache proxy.

















6. The method of claim 1, further comprising receiving, by the device, the response processed by the cache proxy and transmitted by the cache proxy to the client.











11. A system for performing response based cache redirection to a cache proxy, the system comprising: 

a device intermediary to a plurality of clients and one or more servers, the device in communication with a plurality of cache proxies; 

wherein the device is configured to 

receive, from a client, a request for content from a server of the one or more servers to which the request for content is destined; 

determine, responsive to receiving the request, that the device is configured to apply one or more cache redirection policies; 

determine, responsive to determining that the device is configured to apply the one or more cache redirection policies, that a cache redirection policy of the one or more cache redirection policies is applicable to the request; 

apply, responsive to determining that the cache redirection policy is applicable to the request, the cache redirection policy to content of the request from the client to determine whether a response to the request is cacheable or not; 

forward the request from the client to the server; 

store, in a buffer, an amount of bytes of the response to the request, the amount of bytes of the response to store in the buffer specified by the cache redirection policy determined to be applicable to the request; 

compute a signature of the content of the response based on the amount of bytes of the response received from the server and stored in the buffer by the device; 

determine that the signature of the content of the response corresponds to a response previously stored in a cache proxy of the plurality of cache proxies; 




select, responsive to determining that the signature of the content of the response corresponds to a response previously stored in the cache proxy, the cache proxy from the plurality of cache proxies using the computed signature of the content of the response; and 

forward the request of the client to the cache proxy.


























16. The system of claim 11, wherein the device is further configured to receive the response processed by the cache proxy and transmitted by the cache proxy to the client.
















II) Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 16 of U.S. Patent No.10,951,726 (hereinafter ‘726). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims in following table is anticipated by a correspondingly mapped ‘726 claim. To the extent the instant claims are a device and the ‘726 claims are a system, it would have been obvious to one of ordinary skill before effective filing date of instant application, to have contemplated a device implementation of a system. The motivation would have been to achieve a predictable result of practicing ‘726 claimed methods and system in a hardware-based cache direction system.

Instant claims
‘726 claims
15. A device comprising: 

one or more processors, coupled to memory and configured to 












determine which requests from clients to redirect to one of a plurality of caches; 

wherein the one or more processors are configured to: 















forward a request of a client to a server; 

determine that content requested by the request is cacheable (maps to ‘726, claim 11 limitation “apply…the cache redirection policy to content of the request from the client to determine whether a response to the request is cacheable or not”); 


compute a signature on a number of bytes of at least portion of a response received from the server; 


determine, based at least on the signature, that the content is stored in one of the plurality of caches; and 









forward the request to a cache selected by the device from the plurality of caches.

16. The device of claim 15, wherein the one or more processors are further configured to specify the number of bytes to use for computing the signature (maps to ‘726, claim 11 “the amount of bytes of the response to store in the buffer specified by the cache redirection policy determined to be applicable to the request” limitation).

17. The device of claim 15, wherein the one or more processors are further configured to specify one or more parameters of the response to use for computing the signature (maps to ‘726, claim 11 “the amount of bytes of the response to store in the buffer specified by the cache redirection policy determined to be applicable to the request” limitation).

18. The device of claim 15, wherein the one or more processors are further configured to determine based at least on one or more parameters of the request that the response is cacheable (maps to ‘726, claim 11 “determine, responsive to determining that the device is configured to apply the one or more cache redirection policies, that a cache redirection policy of the one or more cache redirection policies is applicable to the request” limitation).

19. The device of claim 15, wherein the one or more processors are further configured to forward the response from the selected cache to the client (maps to ‘726, claim 16).

20. The device of claim 15, wherein the one or more processors are further configured to select the cache based at least on the signature (maps to ‘726, claim 11 “select, responsive to determining that the signature of the content of the response corresponds to a response previously stored in the cache proxy, the cache proxy from the plurality of cache proxies using the computed signature of the content of the response” limitation).
11. A system for performing response based cache redirection to a cache proxy, the system comprising: 

a device intermediary to a plurality of clients and one or more servers, the device in communication with a plurality of cache proxies; 

wherein the device is configured to 

receive, from a client, a request for content from a server of the one or more servers to which the request for content is destined; 

determine, responsive to receiving the request, that the device is configured to apply one or more cache redirection policies; 



determine, responsive to determining that the device is configured to apply the one or more cache redirection policies, that a cache redirection policy of the one or more cache redirection policies is applicable to the request; 

apply, responsive to determining that the cache redirection policy is applicable to the request, the cache redirection policy to content of the request from the client to determine whether a response to the request is cacheable or not; 

forward the request from the client to the server; 

store, in a buffer, an amount of bytes of the response to the request, the amount of bytes of the response to store in the buffer specified by the cache redirection policy determined to be applicable to the request; 


compute a signature of the content of the response based on the amount of bytes of the response received from the server and stored in the buffer by the device; 

determine that the signature of the content of the response corresponds to a response previously stored in a cache proxy of the plurality of cache proxies; 

select, responsive to determining that the signature of the content of the response corresponds to a response previously stored in the cache proxy, the cache proxy from the plurality of cache proxies using the computed signature of the content of the response; and 

forward the request of the client to the cache proxy.
































16. The system of claim 11, wherein the device is further configured to receive the response processed by the cache proxy and transmitted by the cache proxy to the client.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a) NPL: Le et al. “Implementing a Web Cache using Consistent Hashing”;
b) McHenry (US 20030115421);
c) Nachenberg (USP 9959404); and
d) Kataoka (US 20070050491)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443